Pm CtmiAM,
The decree appealed from in this case is well made, and conforms to the spirit and letter of the act of the 12th day of June, 1878. The powers of the court are limited to an adjustment of the common indebtedness between the township and borough so that each may levy and collect through its own machinery the amount determined by the court to be its proper share. The act gives to the court no power over the creditor. Each body remains liable to him for the whole of the indebtedness; but as between themselves the amount to be paid by the township and borough respectively is fixed, so that if either pays or is compelled to pay more than its share, it will be subrogated to the rights of the creditor as to that amount and be entitled to collect it from the defaulting body. If the whole debt should be charged up to each as a liability, a credit should be given to each for so much as the decree fixes as the share of the other. In effect as between themselves, and for the purpose of striking a balance for the purpose of ascertaining the borrowing power of each, the borough and township -will thus be charged only with the amount charged against it in the decree, but the rights of the creditors remain as before. The decree is affirmed. The costs of the appeal to be paid by the appellant.